Citation Nr: 0324851	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  92-53 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 5, 
1988, for the award of a 100 percent disability evaluation 
for a schizo-affective disorder with post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than February 
22, 1988, for the award of a 20 percent disability evaluation 
for a seizure disorder.


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1968.

This case first came before the Board of Veterans' Appeals 
(Board) from decisions rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2002, the Board denied the veteran's 
request for earlier effective dates as characterized above.  
He thereafter appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court) which, by means 
of an Order rendered in December 2002, vacated the Board's 
May 2002 decision and remanded the case to the Board for 
further action in accordance with Appellee's Unopposed Motion 
to Remand and to Stay Proceedings.  In April 2003, the Board 
remanded this case pursuant to that Order.  The case is again 
before the Board for appellate review.

At a personal hearing, held before the undersigned Veterans 
Law Judge, sitting in Washington, D.C., in February 2002, the 
veteran cited various disabilities for which he sought 
service connection.  In addition, in a statement received by 
VA in December 1999, he identified various disorders for 
which service connection was desired.  A review of the record 
shows that some of the disabilities claimed by him on those 
occasions have been previously considered by VA.  These 
matters, however, have not been developed for appellate 
review and, as noted by the Board in its April 2003 remand, 
are being referred to the RO for action as appropriate.

In its April 2003 remand, the Board noted that, subsequent to 
the issuance of a Statement of the Case (SOC) in February 
2000, the veteran submitted argument in which he referred to 
clear and unmistakable error; this was deemed by the Board to 


be an apparent reference to clear and unmistakable error 
cited in the SOC and in the October 1999 rating decision in 
which the RO assigned the effective dates that are the 
subject of this appeal.  The veteran, however, did not 
specifically identify any prior RO or Board decision as 
containing clear and unmistakable error.  The Board noted in 
April 2003 that, if the veteran sought to allege that there 
was clear and unmistakable error in a prior Board decision, 
he was to submit a written statement to the Board indicating 
which particular Board decision contains such error along 
with his reasons for that opinion, and that if he sought to 
allege clear and unmistakable error in any prior RO decision, 
he was to submit a written statement to the RO, identifying 
the specific decision and setting forth the clear and 
unmistakable error that was allegedly made.  Subsequent to 
the Board's April 2003 remand, the veteran has submitted 
various statements in support of his claims, it does not 
appear, however, that pleadings with the specificity required 
for clear and unmistakable error allegations have been 
received by VA, and those matters are not before the Board.

In a May 2003 rating action, the RO awarded a 100 percent 
rating for the veteran's seizure disorder, effective as of 
March 2, 2003.  


FINDINGS OF FACT

1.  The February 1, 1988, Board decision denying an 
evaluation greater than 10 percent for a seizure disorder is 
final.

2.  The October 1995 Board decision denying an effective date 
prior to April 5, 1988, for service connection for PTSD is 
final.

3.  The veteran's initial claim for service connection for 
PTSD was received on April 5, 1988, the date the RO assigned 
as the effective date for the grant of service connection for 
PTSD and the assignment of a 100 percent evaluation for a 
schizo-affective disorder with PTSD symptoms.

4.  Following the February 1, 1988, Board decision denying an 
evaluation greater than 10 percent for a seizure disorder, 
the veteran next filed to reopen his claim for an increased 
rating for his seizure disorder on February 22, 1988; it is 
not factually ascertainable that his seizure disorder 
increased in severity in the one year period prior to 
February 22, 1988.


CONCLUSIONS OF LAW

1.  The criteria for the award of an effective date earlier 
than April 5, 1988, for the assignment of a 100 percent 
disability evaluation for schizo-affective disorder with PTSD 
are not met.  38 C.F.R. §§ 3.155, 3.400 (2002).

2.  The criteria for the award of an effective date earlier 
than February 22, 1988, for the assignment of a 20 percent 
disability rating for seizure disorder are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400(o)(1)(2), 
3.1. 4.2, 4.7, 4.10, Diagnostic Code 8910 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as 


any claim not decided as of that date, such as the one in the 
present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his case, by the Statement of the Case and 
Supplemental Statements of the Case issued in the development 
of this appeal.  In addition, the RO, in May 2003, advised 
him that he was to notify VA of any evidence he wanted VA to 
consider, the information he needed to furnish so that VA 
could seek those records, and the steps VA would undertake to 
obtain any such evidence.  The Board accordingly finds that 
he was advised as to what evidence was needed to establish 
entitlement to the benefits sought, and the applicable 
statutory and regulatory criteria.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that all 
pertinent records are associated with the veteran's claims 
file.  It is also noted that, in response to the Board's 
April 2003 remand, he submitted additional medical records; 
these records, however, were either duplicative of records 
already in the file, or not pertinent to his claim (in that 
they were dated subsequent to the effective dates currently 
assigned).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of 


what might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   

II.  Psychiatric Disorder

The effective date of an evaluation and award of compensation 
based on an original claim for direct service connection will 
be the date following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
is the date of receipt of claim, or the date entitlement 
arose, whichever date is later.  38 C.F.R. § 3.400(b)(2) 
(2002).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by 
VA from the claimant may be considered an informal claim.  
Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2002).  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a) (2002).  See also Flashman v. Brown, 9 Vet. 
App. 548, 551-52 (1996), aff'd Flashman v. West, 138 F. 3d 
1429 (Fed. Cir. 1998).

The veteran's initial claim for service connection for PTSD 
was received by VA on April 5, 1988.  A September 1988 rating 
decision denied service connection for PTSD.  In February 
1990, the RO granted service connection for PTSD and assigned 
a 10 percent evaluation, effective as of April 5, 1988.  An 
October 1995 Board decision found that the veteran's initial 
claim for service connection for PTSD was received by VA on 
April 5, 1988.  The Board, in its October 1995 decision, 
concluded that the criteria for an effective date earlier 
than April 5, 1988, for service connection for PTSD had not 
been met, and accordingly denied entitlement to an earlier 
effective date for service connection for PTSD.

A December 1997 rating decision granted a 100 percent 
evaluation for schizo-affective disorder, previously 
diagnosed as PTSD, effective August 5, 1992.  In October 
1999, the RO determined that the veteran's appeal, with 
respect to the evaluation assigned for his service-connected 
schizo-affective disorder with PTSD, had been pending since 
April 5, 1988.

The veteran now contends, through his representative, that 
his PTSD existed during his service in Vietnam and that, 
therefore, he should be granted service connection and a 
total disability rating from the time of his discharge from 
service in December 1968.  However, it is neither shown nor 
argued that the veteran submitted either a formal or informal 
claim prior to April 5, 1988, for service connection for PTSD 
or for a schizo-affective disorder.  In the absence of any 
evidence indicating that either a formal or informal claim 
for service connection for PTSD had been filed prior to April 
5, 1988, the Board must conclude that the preponderance of 
the evidence is against finding that an effective date 
earlier than April 5, 1988, can be assigned for the award of 
a disability rating (in this instance, a 100 percent rating 
for schizo-affective disorder with PTSD symptoms) arising 
from a claim for service connection initially received on 
that date.

III.  Seizure Disorder

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  38 C.F.R. § 3.155(a) (2002).  
Once a formal claim for compensation has been allowed, VA 
regulation provides, in pertinent part, that the date of VA 
outpatient or hospital examination or the date of admission 
to a VA or Uniformed Services hospital will be accepted as 
the date or receipt of a claim.  38 C.F.R. § 3.157(b)(1) 
(2002).  In addition, evidence from a private physician or 
layman will be accepted as of the date of receipt thereof.  
38 C.F.R. § 3.157(b)(2) (2002).

A Board decision, dated February 1, 1988, denied an 
evaluation greater than 10 percent for a seizure disorder.  
Review of the record reveals that, following that 


decision, the first communication from the veteran indicating 
a desire for an increase in the evaluation assigned for his 
service-connected seizure disorder was received by VA on 
February 22, 1988.  Further review indicates that he did not 
receive any VA examination, nor was he hospitalized, during 
the period between February 1, 1988, and February 22, 1988.

In brief, the record shows that the first claim, either 
formal or informal, that was made subsequent to the Board's 
February 1, 1988, decision was received by VA on February 22, 
1988.  The Board therefore concludes that the preponderance 
of the evidence is against the assignment of an effective 
date prior to February 22, 1988, for the award of a 20 
percent schedular evaluation for a service-connected seizure 
disorder, based on the question of whether a claim had been 
filed prior to that date.

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations for compensation 
is the date of receipt of claim or the date that entitlement 
arose, which date is later.  38 C.F.R. § 3.400(o)(1)  (2002).  
The effective date of an increased evaluation will be the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year of that date; otherwise, the effective date 
is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) 
(2002).

With consideration of the above analysis, that the veteran's 
claim for an increased evaluation for his service-connected 
seizure disorder was received on February 22, 1988, the 
general rule is that the effective date of the award for an 
increased evaluation is the date of the veteran's claim (in 
this instance, February 22, 1988) or the date that 
entitlement to an increased rating arose, whichever date is 
later.  However, inasmuch as the veteran was awarded a 20 
percent rating, effective as of February 22, 1988, the Board 
must also determine whether it is factually ascertainable 
that the veteran's service-connected seizure disorder 
increased in severity within the year prior to February 22, 
1988, on the basis of evidence that was not considered by the 
Board in its February 1, 1988, decision.  See Quarles v. 
Brown, 3 Vet. App. 129, 135 (1992); see also Harper v. Brown, 
10 Vet. App. 125, 126-27 (1997) (holding that 38 U.S.C.A. 
§ 5110(b)(2) and 38 U.S.C.A. § 3.400(o)(2) are applicable 
only where the increase precedes the claim, provided also 
that the claim is received within one year after the 
increase).  In order, therefore, for the veteran to be 
assigned an effective date earlier than February 22, 1988, it 
must be factually ascertainable that the veteran's seizure 
disorder increased in severity within the one-year period 
prior to February 22, 1988.  

Under Diagnostic Code 8910, grand mal epilepsy is rated under 
the general rating formula for major seizures.  The general 
rating formula for major epileptic seizures stipulates that a 
10 percent evaluation will be assigned for a confirmed 
diagnosis of epilepsy with a history of seizures.  A 20 
percent evaluation will be assigned for epilepsy manifested 
by at least one major seizure in the last two years, or by at 
least two minor seizures in the last six months.  38 C.F.R. 
§ 4.124 (2002).  

VA outpatient records, dated from August 1987 through 
December 1987, reflect that the veteran was seen with reports 
of seizure activity.  VA outpatient treatment records dated 
in November 1987, for example, reflect that he reported 
having seizures three times per week on one occasion and two 
to three times per week on another occasion.  An August 1987 
record shows that he reported two to three seizures per week; 
both this record and the second November 1987 record show 
that he reported an increase in seizure activity.  In 
December 1987, he had an electroencephalogram (EEG) telemetry 
study that was normal.  A December 1987 record shows that he 
continued to report two to three seizures per week; the 
assessment was post-traumatic seizure, not under control, 
with a plan to admit the veteran for seizure workup.

A VA hospital discharge summary, relating to a period of 
hospitalization in January 1988, reflects that the veteran 
was admitted for EEG telemetry.  The veteran reported a 
history of two types of seizures; one with no aura with loss 
of consciousness and generalized tonic-clonic movements with 
bowel and bladder incontinence and post-ictal confusion 
occurring twice a week and in the past as often as twice per 
day, and a second type of seizure he described as staring 
spells of one to two minutes duration without loss of 
consciousness and occurring four to five times per week.  The 
last generalized seizure was two days prior to admission.  


The veteran was on Phenobarbital and Dilantin.  During the 
hospitalization, EEG telemetry was performed on two 
occasions; during the two weeks that these studies were 
conducted the veteran reported approximately eight episodes 
during which he felt "weak."  However, no epileptiform 
discharges were seen during those episodes and no seizures 
were recorded.  

During this period of hospitalization the veteran had several 
episodes of midnight awakening and feeling frightened, which 
he thought were seizures; however, telemetry indicated no 
seizure activities.  The spells were presumed to have been 
related to PTSD flashbacks.  At discharge, the veteran was 
doing well without difficulties and discharged to home to 
resume normal activities, with activity limitations including 
an inability to drive secondary to seizure disorder with a 
history of seizures within the past year.

Although the VA treatment records reflect that the veteran 
reported increased seizure activity from August 1987 through 
January 1988, the medical evidence, in the form of EEGs that 
were performed in December 1987 and January 1988, as well as 
observations during VA hospitalization in January 1988, 
indicate that he did not have any seizure activity 
whatsoever.  While the veteran believed he was having 
seizures in January 1988, it must be noted that medical 
authority deemed these episodes to be related to his service-
connected PTSD, and were not seizures.  The Board must 
therefore conclude that the preponderance of the evidence is 
against any finding that there was any actual increase in 
seizure activity during the year prior to February 22, 1988.  
Since an increase in the seizure disorder did not occur 
within the year prior to February 22, 1988, the general rule 
of 38 C.F.R. § 3.400(o)(1) is for application, and the 
assignment of an effective date prior to February 22, 1988, 
for the award of a 20 percent rating for a seizure disorder 
is not appropriate.


ORDER

An effective date earlier than April 5, 1988, for the award 
of a 100 percent disability evaluation for a schizo-affective 
disorder with PTSD symptoms is denied.  An effective date 
earlier than February 22, 1988, for the award of a 20 percent 
disability evaluation for a seizure disorder is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



